[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT           FILED
                             ________________________ U.S. COURT OF APPEALS
                                                                       ELEVENTH CIRCUIT
                                                                          OCT 12, 2006
                                     No. 05-14579
                                                                        THOMAS K. KAHN
                               ________________________
                                                                            CLERK

                           D. C. Docket No. 02-00434 CV-P-M

LARRY EARL MILLER,
                                                                           Plaintiff-Appellant,

                                             versus

RALPH HOOKS, Warden, individually, and in his
official capacity as Warden of St. Clair Correctional
Facility Prison for men, BOYD KELLY DERRICK,
Mail Clerk, individually, and in his official capacity as
mail clerk of the St. Clair Correctional Facility
Prison for men,
                                                                       Defendants-Appellees.

                               ________________________

                      Appeal from the United States District Court
                         for the Northern District of Alabama
                            _________________________

                                     (October 12, 2006)

Before ANDERSON and DUBINA, Circuit Judges, and VINSON,* District Judge.

PER CURIAM:
_________________
*Honorable C. Roger Vinson, United States District Judge for the Northern District of Florida,
sitting by designation.
      After oral argument and careful consideration, we conclude that the

judgment of the district court is due to be affirmed. Although the district court

opinion dated July 25, 2005, is probably correct with respect to all of the several

grounds relied upon, we need hold only that plaintiff has clearly failed to show that

any deprivation by defendants was intentional. There is ample evidence that the

Department of Corrections was reasonable in using the name Evans under which

plaintiff was sentenced. Also, plaintiff has adduced evidence of only two instances

of failure to receive mail, and defendant expressly advised plaintiff of an easy

means for plaintiff to avoid any such mistake, which advice plaintiff ignored.

      AFFIRMED.




                                          2